SCOTT WILLIAM KATZ, Petitioner, v. COMMISSIONER OF INTERNAL REVENUE, Respondent.Katz v. CommissionerDocket No. 21359-96United States Tax Court1998 U.S. Tax Ct. LEXIS 61; May 14, 1998, Entered *61 KENNETH A. HOCHMAN, Assistant District counsel, Tax Court Bar No. HK0097, Sunrise, FL.  Carolyn Miller ParrPARRDECISIONPursuant to agreement of the parties in this case, it is ORDERED AND DECIDED: That there is a deficiency in income tax due from the petitioner for the taxable year 1990 in the amount of $ 10,415.00;That there is an addition to tax due from the petitioner for the taxable year 1990, under the provisions of I.R.C. § 6651(a)(1), in the amount of $ 2,603.75; andThat there is an addition to tax due from the petitioner for the taxable year 1990, under the provisions of I.R.C. § 6654, in the amount of $ 687.00.* * * * * It is hereby stipulated that the Court may enter the foregoing decision in this case.It is further stipulated that interest will be assessed as provided by law on the deficiency and additions to tax due from the petitioner.It is further stipulated that, effective upon the entry of this decidion by the Court, petitioner waives the restrictions contained in I.R.C. § 6213(a) prohibiting assessment and collection of the deficiency and additions to tax*62  (plus statutory interest) until the decision of the Tax Court becomes final.STUART L. BROWNChief CounselInternal Revenue ServiceDate: may 6, 1998Date: 5-7-98